AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                  for the_                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON



                       CONCEPCION J.,                                                                     Apr 06, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-3070-RMP
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 8) is GRANTED. Defendant’s Motion for Summary Judgment
’
              (ECF No. 9) is DENIED. Judgment is entered for Plaintiff. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s
              decision is REVERSED and the action is REMANDED to the Commissioner for further proceedings.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Rosanna Malouf Peterson                                        on motions for
      Summary Judgment (ECF Nos. 8 and 9).


Date: 4/6/2020                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
